Exhibit 10.4

MONARCH BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

As amended and restated effective January 1, 2011



--------------------------------------------------------------------------------

MONARCH BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

1. Purpose and Effective Date. The purpose of the Monarch Bank Supplemental
Executive Retirement Plan (the “Plan”) is to attract and retain the services of
executive employees whose judgment, abilities and experience contribute to the
financial success of the Monarch Bank (the “Bank”). The Plan is intended to be a
non-qualified deferred compensation plan within the meaning of Internal Revenue
Code Section 409A and an arrangement exempt from the participation, funding and
fiduciary responsibility provisions of the Employee Retirement Income Security
Act of 1974, as amended. The Bank has determined that the benefits to be paid to
Participants under this Plan constitute reasonable compensation for the services
rendered and to be rendered by the Participants.

The effective date of this Plan is January 1, 2011.

2. Definitions.

(a) Accrued Benefit. The vested portion of a Participant’s Normal Retirement
Benefit, determined in accordance with Plan Section 5, as of the date the
Participant separates from service with the Bank.

(b) Bank. Monarch Bank, a Virginia state chartered bank.

(c) Beneficiary. The person, persons, or entity designated by the Participant to
receive his or her benefits under the Plan in a writing filed with the Bank on a
form provided by the Bank for purposes of the Plan or a writing acceptable to
the Board. If the Participant fails to make a designation or if the person
designated does not survive, the Beneficiary shall be the Participant’s estate.

(d) Board. The Board of Directors of Monarch Bank.

(e) Cause. For purposes of this Plan, Cause has the same meaning given to that
term in the Employment Agreement between a Participant and the Bank. If there is
no Employment Agreement in effect, “Cause” means (i) continued failure by the
Participant for reasons other than Disability to follow reasonable instructions
of the Chief Executive Officer of the Bank or policies of the Board of Directors
after being advised in writing of such failure, including specific actions or
inaction on the part of the Participant and the particular instruction or policy
involved, and if both reasonable and feasible, being given a reasonable
opportunity and period (as determined by the Board of Directors) to remedy such
failure; (ii) conviction of a felony or any crime of moral turpitude;
(iii) commission of an act of embezzlement or fraud against the Bank or any
subsidiary or affiliate thereof; (iv) any act or omission constituting
dishonesty of the Participant with respect to the Bank or any subsidiary or
affiliate thereof; and/or (v) any other willful or reckless conduct which
substantially harms the reputation and/or interest of the Bank, any subsidiary
or affiliate, and/or its or their directors, officers or employees.



--------------------------------------------------------------------------------

(f) Change in Control Event. Any of the following events:

(i) The acquisition by any Person of beneficial ownership of 50% or more of the
combined voting power of Monarch’s then outstanding shares of common stock;

(ii) Individuals assume majority control of Monarch’s Board of Directors in
connection with an actual or threatened election contest relating to the
election of the directors of Monarch (as such terms are used in Rule 14a-11
promulgated under the Securities Exchange Act of 1934 (the “Exchange Act”));

(iii) Approval by the shareholders of the Bank of a reorganization, merger,
share exchange or consolidation (a “Reorganization”), provided that shareholder
approval of a Reorganization will not constitute a Change in Control if, upon
consummation of the Reorganization, each of the following conditions is
satisfied:

(A) more than 49% of the then outstanding shares of common stock of the
corporation resulting from the Reorganization is beneficially owned by all or
substantially all of the former shareholders of the Company in substantially the
same proportions as their ownership existed in the Company immediately prior to
the Reorganization;

(B) no Person beneficially owns 50% or more of either (1) the then outstanding
shares of common stock of the corporation resulting from the transaction, or
(2) the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors; and

(C) at least fifty-one percent of the members of the board of directors of the
corporation resulting from the Reorganization were members of the Incumbent
Board at the time of the execution of the initial agreement providing for the
Reorganization; or

(iv) Approval by the shareholders of the Bank of a complete liquidation or
dissolution of the Bank, or of the sale or other disposition of all or
substantially all of the assets of the Bank.

For purposes of this Agreement, “Person” means any individual, entity or group
(within the meaning of Section 13(d)(3) of the Exchange Act, other than any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any affiliated company, and “beneficial ownership” has the meaning given the
term in Rule 13d-3 under the Exchange Act.

 

2



--------------------------------------------------------------------------------

(g) Code. The Internal Revenue Code of 1986, as amended. A reference to a Code
Section is intended to include regulations and guidance published by the
Internal Revenue Service under such Section.

(h) Disabled or Disability. A condition where the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Bank. The Board, in its sole discretion, shall
determine whether a Participant has incurred a Disability in accordance with
Code Section 409A and its determination shall be binding for purposes of this
Plan.

(i) Good Reason. Any of the following events as authorized, ordered, or
otherwise caused by the Bank and/or any successor following a Change in Control
Event:

(A) a material reduction in a Participant’s duties or authority;

(B) a material adverse change in a Participant’s overall working environment;

(C) a failure by the Bank and/or any successor thereto to comply with any of the
material provisions of a Participant’s Employment Agreement with the Bank;

(D) the Bank’s requiring a Participant to be based at any office or location
that is located more than thirty-five miles from the office or location in which
the Participant was employed immediately prior to the Change in Control Event;
or

(E) a Participant is directed by the Board of Directors or an officer of the
Bank or any affiliated company to engage in conduct that is unethical or
illegal.

(j) Key Employee. Any Participant who is a Key Employee as defined in Code
Section 416(i) without regard to paragraph (5) thereof provided that the Bank is
publicly traded on an established securities market or otherwise at the relevant
time.

(k) Normal Retirement Benefit. The “Normal Retirement Benefit” shall be the
annual benefit set forth in a Schedule A for each Participant payable in the
form described in Section 6(b) below.

(l) Normal Retirement Date. The first day of the month immediately following the
date the Participant attains age sixty-five (65).

 

3



--------------------------------------------------------------------------------

(m) Participant. An executive of the Bank who has been selected by the Board to
participate in the Plan pursuant to Plan Section 3.

(n) Monarch. Refers to Monarch Financial Holdings, Inc., the holding company for
Monarch Bank

3. Eligibility and Participation. Executive employees of the Bank who are part
of a group considered by the Bank to constitute a select group of management or
highly compensated employees are eligible to participate in the Plan. The Board
shall select Participants. The Board, in its sole discretion, may terminate an
employee’s participation at any time unless the Participant or his or her
Beneficiary is receiving payment of Plan benefits.

4. Administration and Claims Procedure. This Plan is administered by the Board.
Subject to the Plan’s provisions, the Board may adopt rules and regulations
necessary to carry out the Plan’s purposes. The Board shall have complete
discretion to select individuals to participate in the Plan, to terminate any
Participant’s participation and to take all other actions permitted or required
by the Plan. If for any reason a benefit due under this Plan is not paid when
due, the individual entitled to such benefit may file a written claim with the
Board. If the claim is denied or no response is received within ninety (90) days
(in which case the claim will be deemed to have been denied), the individual may
appeal the denial to the Board within sixty (60) days of the denial. In pursuing
an appeal, an individual may request that a responsible officer of the Bank may
review the denial, may review pertinent documents, and may submit issues and
comments in writing. A decision on appeal will be made within sixty (60) days
after the appeal is made, unless special circumstances require the Board to
extend the period for another sixty (60) days.

5. Vesting.

(a) Vesting Service. Subject to subsection (b) below, a Participant’s vested
Accrued Benefit shall be determined as of the date the Participant separates
from service as an employee of the Bank for any reason other than the
Participant’s death. A Participant who terminates employment prior to Retirement
shall be entitled to the Normal Retirement Benefit described in “Schedule A”
multiplied by a percentage which corresponds to the most recent Vesting Date
preceding the date of termination of employment.

If the Participant’s employment terminates for any reason other than death prior
to becoming vested in any portion of his Accrued Benefit, the Participant’s
vested Accrued Benefit shall be zero (-0-) and the Participant shall forfeit any
rights to deferred compensation benefits under this Plan.

(b) Acceleration of Vesting. The Board, in its sole discretion, may accelerate
the vesting of a Participant’s Accrued Benefit, in whole or in part, for any
reason or due to a change in control event as detailed in Section 6 (d).

 

4



--------------------------------------------------------------------------------

(c) Forfeiture Events. Notwithstanding the foregoing, a Participant shall
forfeit the right to payment of any and all benefits, both vested and unvested,
under this Plan if the Participant’s employment with the Bank is terminated for
Cause. The forfeiture shall occur as of the date of the misconduct.

6. Time and Form of Benefit Payments.

(a) In General. A Participant’s benefit under this Plan shall begin to be
distributed, in the form specified below, upon the earliest of the following
events to occur:

 

  (i) the Participant’s Normal Retirement Date;

 

  (ii) the date of the Participant’s separation from service with the Bank,
except as otherwise provided in (c) below;

 

  (iii) a Change in Control Event; as provided in (d) below;

 

  (iv) the date the Participant becomes Disabled;

 

  (v) the Participant’s death.

(b) Payment at Normal Retirement. A Participant’s Normal Retirement Benefit
shall become due and payable on the first day of the month coinciding with or
next following the Participant’s Normal Retirement Date. The Participant’s
benefit shall be paid in ten (10) equal annual installments at an amount
specified by the Board and set forth in a Schedule A for each Participant. After
the first installment, each subsequent annual installment payment will be made
no later than January 31 each year.

(c) Payment upon Separation From Service. If a Participant separates from
service prior to his or her Normal Retirement Date for any reason other than
death, but including a separation on account of the Participant’s Disability,
the Participant’s vested Accrued Benefit shall be determined as of the date of
separation. Participant shall receive the present value of the vested benefit
determined as of the date of separation using an interest rate discount factor
of five percent (5%). A Participant’s vested Accrued Benefit shall become due
and payable in one lump sum payment on or before the first day of the third
month coinciding with or next following the Participant’s separation from
service. If the Participant is a Key Employee, then such Participant’s benefit
under this Plan shall not be distributed earlier than the date which is 6 months
after the date of separation from service.

(d) Payment After a Change in Control Event. If a Participant’s employment is
involuntarily terminated without Cause within 36 months following a Change in
Control Event, or if a Participant voluntarily terminates employment with

 

5



--------------------------------------------------------------------------------

Good Reason within 36 months following a Change in Control Event, or if a
Participant elects within 36 months following a Change in Control Event, then
the Participant shall become fully vested in his Normal Retirement Benefit, and
the Participant’s Normal Retirement Benefit shall be paid to the Participant in
a present value single lump sum payment (as determined by an actuary selected by
the Board using an interest rate discount factor of five percent (5%)) no later
than the first day of the second month following the month in which the
Participant’s separation from service occurs. If the Participant is a Key
Employee, then such Participant’s benefit under this Plan shall not be
distributed earlier than the date which is 6 months after the date of separation
from service.

(e) Death Benefit.

(1) Post-Retirement. If a Participant dies on or after his or her Normal
Retirement Date and before any or all of his vested Accrued Benefit under this
Plan has been distributed, any remaining payments due to the Participant shall
be made to the Participant’s Beneficiary in equal annual installments. Payments
will begin as soon as administratively practicable after the Bank is notified of
the Participant’s death and receives a copy of a certified death certificate.
Each annual installment payment will be made no later than January 31 each year.

(2) Pre-Retirement. If a Participant dies before his or her Normal Retirement
Date, Participant’s Beneficiary shall receive the present value of the
Participant’s vested Accrued Benefit determined as of the date of death using an
interest rate discount factor of five percent (5%). The death benefit shall be
paid to the Participant’s Beneficiary in a single lump sum payment. Payments
will begin as soon as administratively practicable after the Bank is notified of
the Participant’s death and receives a copy of a certified death certificate,
but not later than the first day of the third month following the receipt of a
certified death certificate.

(f) Timely Payment for Purposes of Section 409A. Payment made on a date or event
specified in this Plan shall be treated as made upon such date or event if it is
made by the end of the calendar year in which such date or event occurs, or, if
later, by the 15th day of the third month following such date or event.

7. Funding. This Plan is unfunded. Any benefit under this Plan is a mere
contractual obligation of the Bank. A Participant and his Beneficiary have no
right, title, or interest in the Normal Retirement Benefit or any claim against
it. Nothing contained in the Plan and no action taken pursuant to the provisions
of the Plan shall create or be construed to create a trust of any kind or a
fiduciary relationship between the Bank and a Participant or his Beneficiary or
any other person. To the extent a Participant acquires a right to receive
payments from the Bank under the Plan, such rights shall be no greater than the
right of any general unsecured creditor of the Bank.

 

6



--------------------------------------------------------------------------------

8. Amendment. The Board may amend this Plan at any time, provided that no
amendment shall affect the rights of a Participant or Beneficiary with respect
to the Participant’s vested Accrued Benefit as of the date of the amendment, nor
shall any such amendment have the effect of accelerating the timing of payments
under Section 6, unless this is approved by the Participant and in the case of
the Participant’s death, his Beneficiary.

9. Arbitration. Except for injunctive relief sought to enforce an ongoing
violation resulting in irreparable harm, any dispute arising hereunder shall be
settled or resolved exclusively by mediation and/or arbitration conducted in
accordance with the rules of the American Arbitration Association then in
effect. If arbitration is used, the arbitrator shall not have the authority to
modify this Agreement or to award punitive damages. The arbitration shall occur
at a mutually convenient location or if none can be agreed upon, in the City of
Chesapeake, Virginia. The arbitrator’s decision shall be final and enforceable
by a court of competent jurisdiction.

10. General Provisions.

(a) Restrictions on Transfer. Benefits to which a Participant or Beneficiary may
become entitled under this Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to do so is void. Benefits are not subject to attachment or legal
process for the debts, contracts, liabilities, engagements, or torts of a
Participant or Beneficiary. This Plan does not give a Participant or Beneficiary
any interest, lien, or claim against any specific asset of the Bank.
Participants and their Beneficiaries have only the rights of general creditors
of the Bank.

(b) Assignments. A Participant’s interest in a benefit under this Plan is not
assignable by the Participant or his Beneficiary. The Bank may assign its
responsibilities and obligations under the Plan to a successor or other entity
with notice to Participants or Beneficiaries.

(c) Governing Law. This Plan is construed and administered in accordance with
Code Section 409A and governed by the laws of the Commonwealth of Virginia,
except to the extent such laws are preempted by Code Section 409A or other
applicable federal law. Any provision of this Plan that violates or conflicts
with Code Section 409A, or regulations or guidance issued thereunder, shall be
null and void.

(d) Validity. If any provision of this Plan is not valid or enforceable, that
invalidity or enforceability shall not affect the remaining provisions.

(e) Employment Rights. This Plan shall not be construed as a contract of
employment and does not confer upon a Participant the right to continue in the
employ of the Bank for any length of time or in any manner alter the terms of
any Participant’s employment set forth in any employment agreement to which the
Bank and the Participant are or may in the future be parties.

 

7



--------------------------------------------------------------------------------

(f) Tax Matters. The Bank does not represent or guarantee that any particular
federal, state or local income or payroll tax consequence will result to any
Participant under this Plan. The Bank shall have the right to withhold from any
benefit payments to any Participant under this Plan or take other actions
necessary to satisfy the Bank’s obligation to withhold federal, state and local
income and payroll taxes, but shall not withhold any funds unless obligated by
law or court order.

(g) Notice. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be deemed to have been duly
given if delivered personally, electronically or mailed first class, postage
prepaid as follows: (i) if to the Bank - at its principal business address to
the attention of the Chief Executive Officer; (ii) if to any Participant - at
the last address of the Participant known to the sender at the time the notice
or other communication is sent.

(h) Binding upon Successors and Assigns. The provisions of this Plan shall be
binding upon the Participant and the Bank and their successor, assigns, heirs,
executors and beneficiaries.

IN WITNESS WHEREOF, the Bank has caused this Plan to be executed this 31st day
of December, 2010 by its duly authorized officer.

 

MONARCH BANK By:  

/s/ Brad E. Schwartz

Title:  

Chief Executive Office

 

8



--------------------------------------------------------------------------------

Schedule “A”

TO MONARCH BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

The undersigned acknowledges that he has carefully read the attached Monarch
Bank Supplemental Executive Retirement Agreement effective as of January 1,
2011, and the undersigned agrees to the following terms and conditions stated
therein naming him as a Participant under Section 3 of the Plan with a Normal
Retirement Benefit of $30,000 annually under Section 6(b) of the Plan.
Participant shall vest in his Normal Retirement Benefit in accordance with the
following vesting schedule:

 

Vesting Date    Vesting Percentage  

12/31/2015

     33.3 % 

12/31/2020

     33.3 % 

12/31/2025

     33.4 % 

 

/s/ Lynette P. Harris

   

December 31, 2010

Participant Signature     Date

Lynette P. Harris

    Participants Name     Bank:     Administrator     By:  

/s/ Brad E. Schwartz

   

December 31, 2010

      Date Title:  

Chief Executive Officer

   